                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7     DANIEL BERMAN,                                    CASE NO. 18-cv-01060-YGR
                                   8                  Plaintiff,                           ORDER DENYING DEFENDANTS’ MOTION
                                                                                           FOR SUMMARY JUDGMENT; GRANTING IN
                                   9            vs.                                        PART AND DENYING IN PART
                                                                                           DEFENDANTS’ MOTION TO LIMIT
                                  10     FREEDOM FINANCIAL NETWORK, LLC, ET                SUPPLEMENTAL EXPERT REPORT;
                                         AL.,                                              DENYING CLASS CERTIFICATION
                                  11                                                       WITHOUT PREJUDICE; AND SETTING CASE
                                                      Defendants.                          MANAGEMENT CONFERENCE
                                  12
Northern District of California




                                                                                           Re: Dkt. No. 90, 97, 138, 139, 153, 154,
 United States District Court




                                  13
                                                                                           156, 157, 164, 170
                                  14

                                  15          In the instant action, plaintiff Daniel Berman, on behalf of himself and a putative class,
                                  16   alleges violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. section 227 et
                                  17   seq. by means of autodialed text messages and prerecorded voice calls as part of a telemarketing
                                  18   campaign by Lead Science, LLC (also known as “Drips”) and Fluent, Inc. (“Fluent”) promoting
                                  19   the services of Freedom Financial Network, LLC and Freedom Debt Relief, LLC (collectively
                                  20   “Freedom”). Berman alleges a total of four claims: one for violation of section 227(b)(1) for
                                  21   “robocalling,” i.e. placing non-emergency calls or text messages to a cell phone number using and
                                  22   automatic dialing system and/or an artificial or pre-recorded voice without his prior express
                                  23   written consent; a second for violation of section 227(c) for unsolicited telemarketing calls and
                                  24   texts to a residential telephone number listed on the National Do Not Call Registry (“NDNCR”);
                                  25   and two additional claims for willful violations of sections 227(b)(1) and 227(c).
                                  26          Pending before the Court are: defendants’ (1) motion for summary judgment and (2)
                                  27   motion to limit the admissibility of portions of a supplemental expert report by Benjamin H.
                                  28   Beecher; and (3) plaintiff’s motion for class certification. Having carefully considered the papers
                                   1   submitted1, the admissible evidence2, and the pleadings in this action, and for the reasons set forth

                                   2   below, the Court rules as follows:

                                   3          (1) The motion for summary judgment (Dkt. No. 156) is DENIED;

                                   4          (2) The motion to limit admissibility of the supplemental Beecher Report (Dkt. No. 153) is

                                   5   GRANTED IN PART AND DENIED IN PART as stated herein; and

                                   6          (3) With respect to the motion for class certification (Dkt. No. 139), the motion is DENIED

                                   7   WITHOUT PREJUDICE to plaintiff renewing the motion to address the matters discussed herein.

                                   8   I.     LEGAL PRINCIPLES APPLICABLE TO THE MOTIONS

                                   9          A.      Summary Judgment

                                  10          Summary judgment is appropriate when “there is no genuine dispute as to any material fact

                                  11   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

                                  12   asserting that a fact cannot be or is genuinely disputed must support that assertion by . . . citing to
Northern District of California
 United States District Court




                                  13   particular parts of materials in the record, including depositions, documents, electronically stored

                                  14   information, affidavits, or declarations, stipulations . . . admissions, interrogatory answers, or other

                                  15   materials,” or by “showing that materials cited do not establish the absence or presence of a

                                  16   genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

                                  17
                                              1
                                                 After the hearing on these motions and plaintiff’s motion for class certification, plaintiffs
                                  18
                                       withdrew all their pending motions to seal (Dkt. No. 185) and defendants, per their statement at
                                  19   Dkt No. 184, withdrew their requests to seal any documents other than the following: (1) Access
                                       Agreement to Data Transmission, effective as of July 22, 2016, entered into by and between Lead
                                  20   Science, LLC and Fluent, Inc. (Dkt. No. 97-8, pages 9 to 15); and (2) TCPA Indemnification
                                       Agreement, dated as of May 15, 2017, entered into by and between Fluent, Inc. and Freedom
                                  21   Financial Network, LLC (Dkt. No. 170-5, pages 8 to 9). The motion to seal is GRANTED as to
                                       these two documents only which encompass business agreements between defendants herein and
                                  22
                                       not relevant to any matter presently before the Court. All other requests to seal at Docket Nos. 90,
                                  23   97, 138, 154, 157, 164, 170 are WITHDRAWN by the parties.
                                               Within five business days of this Order, all other documents previously filed
                                  24   provisionally under seal shall be re-filed on the public docket with appropriate references to the
                                       ECF docket number of the sealed submittal in connection with the substantive motion. The Court
                                  25   notes that sealing is granted in connection with the pending motions only and any future request
                                       for sealing in connection with other motions or with trial will require an appropriate showing at
                                  26
                                       that time.
                                  27
                                              2
                                              The Court addresses the evidentiary objections raised in connection with summary
                                  28   judgment and with class certification in Section II, infra.
                                                                                          2
                                   1   Rule 56(c)(1)(A), (B). Thus, summary judgment is mandated “against a party who fails to make a

                                   2   showing sufficient to establish the existence of an element essential to that party’s case, and on

                                   3   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

                                   4   322 (1986).

                                   5          A moving party defendant bears the burden of specifying the basis for the motion and the

                                   6   elements of the causes of action upon which the plaintiff will be unable to establish a genuine

                                   7   issue of material fact. Id. at 323. The burden then shifts to the plaintiff to establish the existence

                                   8   of a material fact that may affect the outcome of the case under the governing substantive law.

                                   9   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  10          In the summary judgment context, a court construes all disputed facts in the light most

                                  11   favorable to the non-moving party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004). If

                                  12   the plaintiff “produces direct evidence of a material fact, the court may not assess the credibility of
Northern District of California
 United States District Court




                                  13   this evidence nor weigh against it any conflicting evidence presented by” defendants. Mayes v.

                                  14   WinCo Holdings, Inc., 846 F.3d 1274, 1277 (9th Cir. 2017). “[C]redibility determinations, the

                                  15   weighing of the evidence, and the drawing of legitimate inferences from facts are jury functions,

                                  16   not those of a judge.” George v. Edholm, 752 F.3d 1206, 1214 (9th Cir. 2014) (alteration in

                                  17   original) (quotation omitted). Thus “where evidence is genuinely disputed on a particular issue—

                                  18   such as by conflicting testimony—that issue is inappropriate for resolution on summary

                                  19   judgment.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (internal quotation mark

                                  20   omitted); Santos v. Gates, 287 F.3d 846, 852 (9th Cir. 2002) (same).

                                  21          B.      Substantive Law Applicable to the Claims Herein

                                  22          To prevail on a claim under the TCPA, a plaintiff must establish that a defendant: (i)

                                  23   “made” text message calls (ii) using an automatic telephone dialing system (“ATDS”).3 47 U.S.C.

                                  24   § 227(b)(1). The Ninth Circuit has determined that proof of “[e]xpress consent is not an element

                                  25   of a plaintiff’s prima facie case but is an affirmative defense for which the defendant bears the

                                  26

                                  27          3
                                                The term ATDS is defined as “equipment which has the capacity . . . to store or produce
                                       telephone numbers to be called, using a random or sequential number generator[, and] to dial such
                                  28   numbers.” 47 U.S.C. § 227(a)(1).
                                                                                          3
                                   1   burden.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir. 2017). Under

                                   2   applicable regulations:

                                   3          The term prior express written consent means an agreement, in writing, bearing
                                              the signature of the person called that clearly authorizes the seller to deliver or
                                   4          cause to be delivered to the person called advertisements or telemarketing
                                              messages using an automatic telephone dialing system or an artificial or
                                   5          prerecorded voice, and the telephone number to which the signatory authorizes
                                              such advertisements or telemarketing messages to be delivered.
                                   6          (i) The written agreement shall include a clear and conspicuous disclosure
                                              informing the person signing that:
                                   7                  (A) By executing the agreement, such person authorizes the seller to
                                                      deliver or cause to be delivered to the signatory telemarketing calls using
                                   8                  an automatic telephone dialing system or an artificial or prerecorded
                                                      voice; and
                                   9                  (B) The person is not required to sign the agreement (directly or
                                                      indirectly), or agree to enter into such an agreement as a condition of
                                  10                  purchasing any property, goods, or services.
                                              (ii) The term “signature” shall include an electronic or digital form of signature, to
                                  11          the extent that such form of signature is recognized as a valid signature under
                                              applicable federal law or state contract law.
                                  12
Northern District of California




                                       47 C.F.R. § 64.1200(f)(8). The regulations require that the written agreement include “a clear and
 United States District Court




                                  13
                                       conspicuous disclosure informing the person signing” that they are “authoriz[ing] . . .
                                  14
                                       telemarketing calls using an automatic telephone dialing system or an artificial or prerecorded
                                  15
                                       voice.” 47 C.F.R. § 64.1200(f)(8(i)(A); see also In re Rules and Regulations Implementing the
                                  16
                                       Telephone Consumer Protection Act of 1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012).4
                                  17
                                       II.    EVIDENTIARY ISSUES
                                  18
                                              A.      Defendants’ Motion to Strike Portions of Beecher Report
                                  19
                                              As a preliminary matter, the Court considers the admissibility of certain opinion evidence
                                  20

                                  21          4
                                                 The FCC Report on which the regulations are based states:
                                  22           a consumer’s written consent to receive telemarketing robocalls must be signed
                                               and be sufficient to show that the consumer: (1) received “clear and conspicuous
                                  23           disclosure” of the consequences of providing the requested consent, i.e., that the
                                               consumer will receive future calls that deliver prerecorded messages by or on
                                  24           behalf of a specific seller; and (2) having received this information, agrees
                                               unambiguously to receive such calls at a telephone number the consumer
                                  25           designates. In addition, the written agreement must be obtained “without
                                               requiring, directly or indirectly, that the agreement be executed as a condition of
                                  26           purchasing any good or service.” Finally, should any question about the consent
                                               arise, the seller will bear the burden of demonstrating that a clear and
                                  27           conspicuous disclosure was provided and that unambiguous consent was
                                               obtained.
                                  28   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
                                       F.C.C. Rcd. 1830, 1844 (2012) (emphasis supplied).
                                                                                            4
                                   1   offered by plaintiff in the form of an expert report by Benjamin H. Beecher. Defendants move to

                                   2   strike portions of portions of paragraphs 10(a), 20, 22, 24, 26, 27, 29, and 31 of the expert report

                                   3   of Beecher pursuant to Federal Rules of Evidence 104, 401, 402, 403, 702 and 704. Defendants

                                   4   contend the opinions offered by Beecher are not reliable or relevant and should not be considered

                                   5   in connection with the pending motions. More specifically, defendants contend: (1) Beecher

                                   6   offers opinions on matters as to which he has not demonstrated that he has expertise; (2) his

                                   7   opinions are speculative to the extent they are based upon defendants’ undisclosed intent; (3) he

                                   8   offers improper legal conclusions and legal analysis.

                                   9          Under Rule 702, expert opinion evidence must be both reliable and relevant. Daubert v.

                                  10   Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-91 (1993); Primiano v. Cook, 598 F.3d

                                  11   558, 567 (9th Cir. 2010). The district court functions as a gatekeeper, determining the relevance

                                  12   and reliability of expert testimony and deciding whether it will be admitted. Ellis v. Costco
Northern District of California
 United States District Court




                                  13   Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011) (citing Kumho Tire Co. v. Carmichael, 526

                                  14   U.S. 137, 145, 147–49 (1999)). The admissibility of an expert opinion requires a three-step

                                  15   analysis:

                                  16          The admissibility of expert testimony, Rule 702, requires that the trial court
                                              make several preliminary determinations, Rule 104(a). The trial court must
                                  17          decide whether the witness called is properly qualified to give the testimony
                                              sought. A witness may be qualified as an expert on the basis of either
                                  18          knowledge, skill, experience, training, or education or a combination thereof,
                                              Rule 702. The trial court must further determine that the testimony of the
                                  19          expert witness, in the form of an opinion or otherwise, will assist the trier of
                                              fact, i.e., be helpful, to understand the evidence or to determine a fact in issue,
                                  20          Rule 702(a). Finally the trial court must determine that as actually applied in
                                              the matter at hand, Rule 702(d), to facts, data, or opinions sufficiently
                                  21          established to exist, Rule 702(b), including facts, data, or opinions reasonably
                                              relied upon under Rule 703, sufficient assurances of trustworthiness are present
                                  22          that the expert witness’ explanative theory produced a correct result to warrant
                                              jury acceptance, i.e., a product of reliable principles and methods, Rule 702(c).
                                  23

                                  24   Michael H. Graham, 5 HANDBOOK OF FED. EVID. § 702:1 (7th ed.) (footnotes omitted). The

                                  25   objective “is to make certain that an expert, whether basing testimony upon professional studies or

                                  26   personal experience, employs in the courtroom the same level of intellectual rigor that

                                  27   characterizes the practice of an expert in the relevant field.” Kumho Tire Co., 526 U.S. at 152.

                                  28          An expert is generally not permitted to opine on an ultimate issue of fact except in limited
                                                                                         5
                                   1   circumstances, since such opinions may “invade the province of” the jury. See Nationwide

                                   2   Transport Finance v. Cass Information Systems, Inc., 523 F.3d 1051, 1060 (9th Cir. 2008)

                                   3   (“evidence that merely tells the jury what result to reach is not sufficiently helpful to the trier of

                                   4   fact to be admissible”). Nor may an expert opine on questions which are matters of law for the

                                   5   court. See id. at 1058 (deciding questions of law is the exclusive province of the trial judge);

                                   6   McHugh v. United Service Auto Assoc., 164 F.3d 451, 454 (9th Cir. 1999) (expert testimony

                                   7   cannot be used to provide the legal meaning or interpretation of insurance policy terms); Aguilar v.

                                   8   Int’l Longshoremen’s Union Local No. 10, 966 F.2d 443, 447 (9th Cir. 1992) (expert opinion that

                                   9   reliance was reasonable and foreseeable were inappropriate subjects for expert testimony).

                                  10   However, as a practical matter, experts may express opinions based upon hypotheticals and

                                  11   information which would otherwise be inadmissible hearsay on its own.

                                  12          Defendants contend that Beecher does not have expertise in the areas in which he offers
Northern District of California
 United States District Court




                                  13   opinions, specifically questions of whether certain website designs may confuse or manipulate

                                  14   users. While conceding that Beecher has expertise in web design, defendants contend that his lack

                                  15   of training and expertise in psychology or consumer behavior preclude his opinions from

                                  16   consideration. They further argue that expressing opinions in terms describing Fluent’s web

                                  17   design as deceptive, confusing, or misleading constitutes legal analysis and conclusions that

                                  18   Beecher is not permitted to offer.

                                  19          Beecher is a web development practitioner and Chief Technology Officer of a web

                                  20   development and design consultancy firm. His daily work includes the design of websites that

                                  21   solicit a user’s consent to receive marketing communications. (Fougner Expert Motion Decl., Dkt.

                                  22   No. 163-1, Exh. [“Beecher Depo.”] at 28:17-29:12.) He has formal training in business process-

                                  23   focused software engineering, the design of user interface and registration pages, and user-

                                  24   experience design to ensure that users understand how their personal information will be used and

                                  25   disclosed when interacting with a web page. (Beecher Depo. at 20-26, 35; Fougner Decl. in

                                  26   Support of Class Certification [“Fougner CC Decl.”], Dkt. No. 144, Exh. G [“Supp. Beecher

                                  27   Report”] ¶¶ 3-5.) Beecher therefore has a foundation for his opinions regarding the deceptiveness

                                  28   of the Fluent web interface “user flow.” While Beecher may not opine on the ultimate issues in
                                                                                           6
                                   1   the case, such as whether a user’s registration constituted express consent to be contacted for

                                   2   purposes of the TCPA, Beecher may offer opinions on the issue of whether the design of the

                                   3   Fluent website would be likely to mislead or confuse a typical user. Plaintiff is, however,

                                   4   cautioned that Beecher may not testify as to whether a particular user or group of users was

                                   5   confused or misled absent a factual basis for so stating (e.g., survey data).

                                   6          For purposes of the motions pending, the Court has construed the following statements to

                                   7   pertain to a typical user based upon Beecher’s stated expertise as to standards for webpage design;

                                   8   and the motion to strike these statements is DENIED on those grounds:

                                   9                  portion of paragraph 20 (both the “Fluent makes the user unsure. . . ” portion and
                                                       the “. . . imply that agreeing to the emails is required to continue” portion);
                                  10                  paragraph 22 fn. 2;
                                                      paragraph 23;
                                  11                  portion of paragraph 24 (“the screen immediately . . .” and “The screen appears to
                                                       have been designed . . .”);
                                  12                  paragraph 26; and
Northern District of California




                                                   
 United States District Court




                                                       paragraph 29
                                  13

                                  14   To the extent that those statements suggest that Beecher is offering an opinion as to a particular

                                  15   user or users, such opinions will not be permitted at trial or in further proceedings.

                                  16          The motion to strike is GRANTED as to the portion of Beecher’s report opining on the

                                  17   intentions of defendants or legal conclusions, both of which are outside his expertise and not

                                  18   properly within the province of expert testimony. Thus, the objections to the following are

                                  19   SUSTAINED and these portions of the supplemental report are STRICKEN:

                                  20                  portion of paragraph 10 stating “unfair and not clear and conspicuous;”
                                                      portion of paragraph 20 stating “with every intention of coercing and manipulating
                                  21                   its visitors,”
                                                      portion of paragraph 24 stating “this confusion is intentional;”
                                  22                  portion of paragraph 27 stating “unfair;”
                                                      portions of paragraph 31 stating “This scheme used by Fluent to obtain purported
                                  23                   consent from consumers was unfair” and “not clear and conspicuous.”
                                  24
                                              B.       Plaintiff’s Objections
                                  25
                                                       1.     Newly-Produced User Flow
                                  26
                                              Plaintiff objects to Exhibit 1 to the Bhadania Declaration in support of defendants’
                                  27
                                       opposition to class certification, Dkt. No. 152-3 (hereinafter, “March 2019 Bhadania Decl.”).
                                  28
                                                                                          7
                                   1   Berman argues that defendants failed to produce the entire multi-page “flow” for the purported

                                   2   registration and TCPA consent as to Berman’s phone number and therefore cannot rely on it in

                                   3   connection with these motions.

                                   4          In this litigation, Bhadania previously submitted a declaration dated April 30, 2018 (Dkt.

                                   5   No. 16-1) which described the “flow” by which the plaintiff’s phone number was registered on a

                                   6   Fluent website. Bhadania stated that the Fluent website “assigns a unique visitor ID to that user in

                                   7   real time in the Database and then contemporaneously stores several pieces of information about

                                   8   the user including where the user came from before accessing the site, their IP address and their

                                   9   browser user agent . . . .[and] then displays a series of webpages based on the information gathered

                                  10   and information supplied by the user.” (Id. at ¶ 4.) Bhadania averred that, based upon his research

                                  11   of the user experience and information stored in the database concerning registration of Berman’s

                                  12   phone number, the user registered through http://signup.electronics-sweepstakes.com, a website
Northern District of California
 United States District Court




                                  13   owned and operated by American Prize Center LLC.” (Id. at ¶ 6.) Bhadania stated that, “[U]pon

                                  14   landing on the site,” the user “agreed to the Terms and Conditions of the Site by clicking the

                                  15   ‘Enter to Win!’ button on the registration page” and “[a]bove the ‘Enter to Win!” button the

                                  16   following sentence is produced: ‘I understand and agree to the Terms & Conditions which

                                  17   includes mandatory arbitration and Privacy Policy.’” (Id. at ¶¶ 9, 10.) The declaration included a

                                  18   single image that Bhadania described as a “regenerated HTML representation of the page showing

                                  19   the agreement to the Terms and Conditions of the user.” (Id. ¶ 10.)

                                  20          Defendants now offer a declaration from Bhadania explaining that his original declaration

                                  21   did not regenerate the entire set of webpages that the user who registered Berman’s phone number

                                  22   would have seen. Bhadania states that he has now “replicated and pieced together” all the

                                  23   webpages the registrant would have seen for “the vast majority of the flow related to the Berman

                                  24   lead,” the only difference being that the “actual flow” would have included approximately fifty

                                  25   survey questions but the attached exhibit includes only two. (Dkt. No. 152-3 at ¶¶ 4-7.)

                                  26          In response to motions to compel responses to plaintiff’s discovery seeking defendants’

                                  27   evidence that plaintiff and other putative class members expressly consented to be contacted,

                                  28   defendants were warned repeatedly that their failure to produce documents in support of their
                                                                                        8
                                   1   express consent defense would mean that they would not be able to rely on those documents in

                                   2   later proceedings. (See Dkt. No. 137 [February 6, 2019 Order of Magistrate Judge Corley] at 2:1-

                                   3   3; Dkt. No. 162 [March 13, 2019 Order of Magistrate Judge Corley] at 1:21-22; see also hearing

                                   4   transcripts at Dkt. No. 121 at 30:25- 31:3; Dkt. No. 130 at 37:24; and Dkt. No. 132 at 22:13-20.)

                                   5   Based upon defendants’ failure to produce this more fulsome “user flow” for the registration of

                                   6   plaintiff’s phone number, the Court SUSTAINS plaintiff’s objection and will not consider it in

                                   7   connection with the pending class certification and summary judgment motions.

                                   8                    2.      Sean Cullen Declaration

                                   9           Plaintiff objects to the submission of the declaration of Sean Cullen, Executive Vice

                                  10   President, Product & Technology, dated March 1, 2019, discussing lead generation and server

                                  11   logs, as well as Fluent’s use of Cloudflare. Plaintiff objects that Cullen was not disclosed as a

                                  12   witness in Fluent’s initial disclosures or at all until February 6, 2019, two days before the deadline
Northern District of California
 United States District Court




                                  13   for filing the class certification motion.5

                                  14           The Court overrules the objection for purposes of the pending motions, given that the

                                  15   scope of Cullen’s testimony is limited and not dispositive of any issue herein. This ruling is

                                  16   without prejudice to plaintiff seeking to exclude Cullen’s testimony in later proceedings or at trial

                                  17   on these same grounds.

                                  18                    3. Objections to Declarations of Legal Conclusions

                                  19           Plaintiff objects that defendants’ declarants (Barsky, Cullen and Bhadania) offer legal

                                  20   conclusions in their declarations. Plaintiff is correct that portions of those declarations,

                                  21   particularly portions concerning the manner in which defendants sought TCPA consent from

                                  22   users, are phrased in ways that suggest the declarant is offering a legal conclusion. To the extent

                                  23   those declarations include portions that veer into legal conclusion, the Court has not considered

                                  24   them in connection with the pending motions.

                                  25                    4. Further Objections to Evidence Not Produced in Discovery

                                  26           Plaintiff seeks to exclude from evidence the 100-number spreadsheet produced by

                                  27

                                  28           5
                                                   Discovery closed April 5, 2019.
                                                                                          9
                                   1   defendants, arguing that they have waived the right to rely on lead lists in opposition to the

                                   2   pending motions or at trial because the spreadsheet includes far less data than was ordered to be

                                   3   produced by Magistrate Judge Corley. (See Supp. Beecher Report, Dkt. No. 144-7, ¶ 37.)

                                   4   Defendants contend they have complied with the order and no such exclusion of evidence is

                                   5   warranted.

                                   6           The Court notes that, at class certification, the decision to be made is not the merits of a

                                   7   claim or defense, but the propriety of deciding the merits on a class-wide basis. The declarations

                                   8   and documents defendants offer to establish that putative class members registered on the website

                                   9   and provided consent are relevant to the merits of the defenses, not whether there are class-wide or

                                  10   individualized issues. As the Court does not find that defendants have offered any lead list

                                  11   evidence dispositive of the issues raised in the class certification motion, the Court declines to rule

                                  12   at this juncture on its admissibility at trial or in later proceedings. Similarly, the Court denies
Northern District of California
 United States District Court




                                  13   without prejudice plaintiffs’ request for an evidentiary sanction or other instruction at trial on

                                  14   account of Fluent’s failure to preserve its server logs since server log evidence is not germane to a

                                  15   ruling on class certification.

                                  16           C.      Defendants’ Objections

                                  17           Defendants object to a number of statements in plaintiff’s papers on grounds of hearsay

                                  18   and relevance. To the extent that plaintiff is relying on documents submitted by defendants in

                                  19   response to discovery herein, those objections are OVERRULED for purposes of these motions.

                                  20   Plaintiffs will need to lay a proper foundation for their admissibility at trial.

                                  21           However, defendants’ objections are SUSTAINED to plaintiff’s citation of website articles,

                                  22   press releases, population statistics found on the internet, as well as allegations made in other

                                  23   litigation. None of these constitute admissible evidence. They will not be considered in

                                  24   connection with these motions. Plaintiff is cautioned that attempting to offer such evidence at

                                  25   trial—without foundation, relevance, or a basis for admissibility which does not run afoul of the

                                  26   hearsay rule—will not be tolerated.

                                  27   //

                                  28   //
                                                                                          10
                                   1   III.    SUMMARY OF FACTS6

                                   2           A.        Fluent’s Business

                                   3           Fluent is a digital marketing company that delivers advertisements and generates sales

                                   4   leads for its customers. (Declaration of Daniel Barsky, Dkt. No. 152-1 (“Barsky Decl.”), ¶ 5.)

                                   5   Fluent obtains consumers’ contact information through a number of websites it operates on which

                                   6   users are offered the opportunity to obtain rewards, enter into sweepstakes, receive job listings,

                                   7   receive product samples, or receive other content. (Id. ¶ 5.) On the websites, in order to be eligible

                                   8   for these opportunities, users are required to register by providing certain personal information.

                                   9   (Id. at ¶¶ 14, 17.) The websites collect first-party data from users that Fluent then uses to assist

                                  10   advertisers in targeting and engaging their potential customers by serving ads and generating leads

                                  11   for advertisers. (Id. ¶ 5.) Typically, Fluent is paid by its customers on a per lead basis or a

                                  12   performance basis, such as when the user takes a particular action such as making a purchase,
Northern District of California
 United States District Court




                                  13   installing an app, or applying for a job. (Id.)

                                  14           Fluent uses third-party publishers and affiliates to drive web traffic to Fluent’s websites.

                                  15   The third-party publishers and affiliates used by Fluent are paid based on whether a user: (1) visits

                                  16   (i.e., “lands on”) a Fluent website; (2) submits an email address; or (3) completes survey questions

                                  17   and clicks the “Continue” button on the Fluent website. (Id. ¶ 6.)

                                  18           Fluent’s websites include provisions by which, Fluent contends, consumers agree to be

                                  19   contacted by text message or autodialed phone call and to waive any registration on a State or

                                  20   federal Do Not Call list. (Id. ¶ 14.) According to Fluent’s general counsel and chief compliance

                                  21   officer, Fluent’s websites typically required users to register by clicking a “Continue” (or “Enter to

                                  22   Win” or “Submit”) button with a tick box stating: “I AGREE to receive daily emails from

                                  23   InstantPlayGiveaway, LivingLargeSweeps, GivingTreeSweeps, and Major Sweeps.” (Id. ¶ 15.)

                                  24   Above that box typically appeared the statement: “I understand and agree to email marketing, the

                                  25

                                  26

                                  27

                                  28           6
                                                   Unless otherwise indicated, the facts stated are undisputed.
                                                                                          11
                                   1   Terms & Conditions, which includes mandatory arbitration and Privacy Policy.” (Id.)7 Barsky

                                   2   states that, throughout the marketing campaign on behalf of defendant Freedom Financial, the tick

                                   3   box appeared on the website as follows:

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12   (Id. ¶15.)8 If users clicked the “I Agree” tick box and clicked “Continue,” they were displayed a
Northern District of California
 United States District Court




                                  13   series of 15 or more survey questions (such as: “do you own a home?” or “are you interested in
                                  14   saving money on your cellphone plan?”), dynamically populated depending on the user’s answers
                                  15   and Fluent’s current clients. (Id. ¶ 17.) After answering all the survey questions, users were
                                  16   typically sent to another webpage with another tick box and “Continue” button. (Id. ¶ 18.) Fluent
                                  17   contends that this page was the “TCPA consent” page on which users clicked to agree to receive
                                  18   texts and telemarketing calls. (Id.) An example of such a web page follows:
                                  19

                                  20

                                  21
                                              7
                                                The Court notes that, prior to reassignment to the undersigned, Magistrate Judge Donna
                                  22   M. Ryu denied the motion of defendants Freedom Financial Network, LLC and Freedom Debt
                                       Relief, LLC to compel arbitration of this matter, finding that defendants had failed to establish the
                                  23   existence of an agreement to arbitrate and “factual disputes exist as to whether Berman or an
                                  24   individual acting on his behalf consented to the terms and conditions at issue.” (See Dkt. No. 29 at
                                       7.)
                                  25          8
                                                 The Court notes that defendants’ brief in opposition to class certification displays a
                                       screenshot of the “Terms and Conditions”/arbitration agreement webpage which is very different
                                  26
                                       in appearance from the one in the Barsky declaration. (Compare Dkt. No. 152 at ECF pg. 9 to
                                  27   Dkt. No. 152-1 at ECF pg. 5 [different colors, different size font, different contrast levels]). Given
                                       that the brief refers to the sworn declaration of Daniel Barsky for these facts, the Court relies on
                                  28   the screenshots in the Barsky declaration for this statement of facts.
                                                                                        12
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California




                                       (Id. ¶ 21.) Just above the “I Confirm” box appeared the following text:
 United States District Court




                                  13
                                              By checking the box below I consent to receive phone sales calls and text
                                  14          messages – Msg. and data rates may apply – from Verde Energy, CAC and our
                                              Marketing Partners on the landline or mobile number I provided even if I am on a
                                  15          federal or State do not call registry. I understand these calls may be generated
                                              using an autodialer and may contain pre-recorded messages and that consenting is
                                  16          not required to participate in the offer promoted.
                                              For SMS message campaigns: Text STOP to stop and HELP for help. Msg &
                                  17          data rates may apply. Periodic messages: max. 30/month.

                                  18
                                       (Id.) Those users who ticked the box and clicked “Continue” on this page had their contact
                                  19
                                       information passed on to one or more of Fluent’s advertiser clients, typically one to five clients
                                  20
                                       though Fluent has hundreds of “Marketing Partners.” (Id. ¶ 19.)9
                                  21
                                              B.      The Freedom Campaign At Issue
                                  22
                                              Freedom provides debt relief services to consumers. (Declaration of Dharma Naik, Dkt.
                                  23
                                       No. 152-5 [“Naik Decl.”], ¶ 4.) Freedom engaged Fluent in a marketing campaign to locate
                                  24
                                       potential customers (leads) who had a certain amount of debt. (Barsky Decl. at ¶¶ 7, 32.) A
                                  25
                                       certain number of the leads were then contacted, either by phone call or text. The platform used to
                                  26

                                  27
                                              9
                                                If the user clicked the “Marketing Partners” text, a hyperlink, it would take them to a list
                                  28   of well over 100 different entities, including Freedom Financial. (Barsky Decl. ¶¶ 19, 22.)
                                                                                        13
                                   1   send the text messages and telephone calls was provided by defendant Lead Science, LLC, also

                                   2   known as “Drips.” (Barsky Decl. ¶ 8.) The official marketing campaign ran from about

                                   3   September 2017 to April 2018.

                                   4          C.      Facts Concerning Berman

                                   5          In 2003, Daniel Berman placed his phone number on the National Do Not Call Registry

                                   6   (“NDNCR”). (Declaration of Jon Fougner ISO MTD, Dkt. No. 97, Exh. 1 at 2.2). Starting on

                                   7   December 24, 2017, Fluent and Drips sent 18 text messages and made 3 pre-recorded calls to

                                   8   Berman’s phone number, including at least one call and one text on behalf of Freedom. (Id. ¶ 19;

                                   9   Fougner CC Decl., Exh. C.) Berman received a text on February 14, 2018, which read:

                                  10          Dêbt-Help [sic]: Need to pay $10,000 + in cc bills? We’re here to help! We can
                                              save you a ton of money. Call for more info. Respond no to quit.
                                  11

                                  12   (Id.) Shortly thereafter Berman received a prerecorded robocall bearing the same caller ID, also
Northern District of California
 United States District Court




                                  13   promoting Freedom. (Id.)

                                  14          Defendants have attempted to identify how plaintiff’s phone number came to be registered

                                  15   through one of Fluent’s subsidiary websites. Fluent’s records reflect that registration of plaintiff’s

                                  16   phone number occurred on December 24, 2017, at 5:39:16 p.m. using a Samsung Galaxy J3

                                  17   mobile phone. (Astrup Decl., Exh. 2 [Info re Dunk Loka registration].) Fluent’s records also

                                  18   reflect the IP address used to complete the registration was associated with the wireless internet

                                  19   connection at Wescafe, a coffee shop in Alameda, California. (Astrup Decl., Exh. 3.)10 The email

                                  20   address used for the registration (Buffola@gmail.com) was an email account that had been active

                                  21   since 2007. (Id., Exh. 4.) The registration occurred on the electronics-sweepstakes.com website,

                                  22   owned and operated by American Prize Center, LLC, a wholly owned Fluent subsidiary.

                                  23   (Bhadania Arbitration Decl., Dkt. No. 16-1, ¶ 6.)

                                  24          Berman avers that he has never visited a Fluent website prior to this lawsuit. (Berman

                                  25   Decl. ISO MTD, Dkt. No. 17-1, at ¶¶ 6-8; Ramsey Decl. 157-2, Exh 1. [Berman Depo.] at 34:8-

                                  26

                                  27
                                              10
                                                  Fluent initially indicated that the geolocation for the IP address used to complete the
                                  28   registration was in Hayward, California. (Bhadania Decl. ISO Arbitration, Dkt. No. 16-1, ¶ 7.)
                                                                                         14
                                   1   17.) He further avers that he never provided defendants with his phone number or consented to

                                   2   receive telemarketing calls, nor did anyone known to or authorized by him do so. (Berman Decl.

                                   3   ISO MTD ¶¶ 6-8.) He further avers that he never used the email address Buffola@gmail.com nor

                                   4   authorized anyone to do so on his behalf. (Id. ¶ 12.)

                                   5          D.      Facts Concerning the Class Generally

                                   6          Defendants made millions of robocalls promoting Freedom’s debt-relief services,

                                   7   including 989,295 calls to 149,838 putative class members. (Fougner CC Decl., Exh. F [“Supp.

                                   8   Verkhovskaya Report”], Dkt. No. 144-6, ¶ 21.) Defendants received complaints from a large

                                   9   percentage of these putative class members stating that the recipients’ prior do-not-call requests

                                  10   had been ignored. (See Fougner CC Decl. at ¶ 10, Exh. A at rows 5314, 19071, 107436, 124519.)

                                  11   Defendants’ call logs show that, for the two-month time period from February 14, 2018, to April

                                  12   17, 2018, Fluent (through Drips) received 226,434 opt-out messages sent from 195,228 unique
Northern District of California
 United States District Court




                                  13   telephone numbers, accounting for about 28% of the phone numbers Fluent had contacted for that

                                  14   period of the Freedom Financial campaign. (Supp. Verkhovskaya Report at ¶ 18.)11 Fluent’s

                                  15   internal emails indicate that, on the Freedom campaign, Fluent had concerns that a high percentage

                                  16   of the automated calls made were ended before the called party ever spoke with a representative.

                                  17   (Fougner CC Decl., Exh. B at FLUENT_4041).

                                  18          Fluent’s Chief Compliance Officer, Barsky, testified that some clients prefer their true

                                  19   names not be used in telemarketing so that it will not be “easy” for recipients to “find them and

                                  20   sue them.” (Fougner MSJ Decl., Dkt. No. 166-1, Exh. A [Barsky Depo.] at 72:15-21.) In order to

                                  21   “enhance the deliverability” of texts, defendants added unnecessary accents or spelling errors to

                                  22   the contents of the text messages. (Id. at 66:2-67:4.)

                                  23

                                  24          11
                                                  Verkhovskaya’s report indicates that multiple text messages or calls were sent to the
                                  25   same unique phone number and, by inference, that multiple opt-out responses were sent from the
                                       same unique phone number. Defendants’ witnesses provided equivocal testimony regarding opt-
                                  26   outs: one deponent indicating an opt-out response removed the called party from all future Fluent
                                       campaigns, and another indicating the called party was removed only from the campaign in which
                                  27   the request was made. (See Astrup Reply Decl. 174-1, Exh. A [Laniado Depo.] at 22:8-21; 91:21-
                                       92:4; Fougner MSJ Decl., Dkt. No. 166-1, Exh. A, Barsky Depo. at 104:5-17 (policy of honoring
                                  28
                                       do-not-call request for current campaign only).)
                                                                                        15
                                   1            Hundreds of thousands of the entries on the lead lists produced by Fluent and Drips are

                                   2   either missing name and address data altogether or filled with obviously erroneous entries. (See

                                   3   Initial Verkhovskaya Report, Dkt. No. 120-2, ¶ 56 & Exhs. D, E.) For example, the lead lists

                                   4   produced included:

                                   5           10,323 entries with invalid first names, such as “{FIRSTNAME}”
                                                “Euralissa*grrrrrrhvbb;ggfftrrgcb; vv:gggcfxddftrff” or “blah blah;”
                                   6           363,792 entries with invalid last names, such as “[BLANK]” and
                                                “Biiiiiiiiiiiiiiiillllllllllllkyyyyyyyyyyggggygggyy”); and
                                   7           60,982 entries with invalid street addresses, such as missing street numbers, street names
                                                or filled with nonsense characters.
                                   8

                                   9   (Id. ¶¶ 54-56, Exh D, E.)12 According to plaintiff’s expert, the percentage of errors was over 50

                                  10   percent of the names and/or addresses examined and far exceeded industry standards. (Id. ¶ 54.)

                                  11   Plaintiff’s expert also identified well over 100,000 duplicate records in which entries created

                                  12   months apart repeated the exact same registration information—including typos, misspellings,
Northern District of California
 United States District Court




                                  13   nonsense characters and the like—yet indicated they were from a different IP address or different

                                  14   city. (Id. ¶ 61-62.) While Fluent’s chief compliance officer, Barsky testified that the entries with

                                  15   braces, such as “{FIRSTNAME}” were due to a “technical glitch” (Barsky Depo. at 70-71),

                                  16   defendants offered no explanation as to why other erroneous entries, such as “blah blah” or

                                  17   “Ddmdkdmdkdkdmdk,” were considered valid registrations of the associated telephone numbers.

                                  18   E.       Procedural History of this Action

                                  19            On February 15, 2019, the Court denied defendants’ motion to dismiss pursuant to Rule

                                  20   12(b)(1) based upon lack of standing, finding:

                                  21            there are factual issues in dispute that cannot be determined based upon the record
                                                here. . . . Defendants contend that there is no injury fairly traceable to their
                                  22            conduct since plaintiff’s phone number was registered on Fluent’s website,
                                  23
                                                12
                                  24              These exhibits were offered in support of a prior motion and cross-referenced by
                                       plaintiff in connection with the class certification motion. Defendants did not object to plaintiff’s
                                  25   cross-referencing in this manner. However, the Court admonishes both parties that all evidence
                                       they seek to have considered in connection with a motion must be filed with the briefs (even if it
                                  26
                                       has been submitted previously), and the briefs/statements of fact must clearly reference the
                                  27   evidence submitted in connection with a motion or response by name and docket number.
                                       Cross-referencing of evidence unnecessarily creates a burden on the Court and decreases
                                  28   efficiency.
                                                                                         16
                                              providing consent to be called. However, defendants concede that plaintiff has
                                   1          stated under oath that he never gave the purported consent upon which defendants
                                              rely. Further, plaintiff alleges in the SAC, and offers evidence to suggest, that
                                   2          defendants knew the consents obtained from plaintiff and others were not valid.
                                              Although Fluent contends that some third party, yet to be identified, must have
                                   3          entered false registrations on its website, and that it properly relied on those
                                              registrations to establish consent to be called, that position has not been supported
                                   4          by undisputed evidence. Thus, the Court defers the standing issue for
                                              determination on a more fulsome record.
                                   5

                                   6   (Dkt. No. 147.)

                                   7   IV.    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                   8          Defendants seek summary judgment on five grounds. As a threshold matter, defendants

                                   9   contend that the TCPA is not a strict liability statute and that their reasonable, good faith belief

                                  10   that they had valid consent when they contacted Berman should preclude liability. In the

                                  11   alternative, they seek summary judgment on four additional grounds: (1) Berman lacks standing

                                  12   because his TCPA injury was caused by a third party not before the Court; (2) he lacks standing to
Northern District of California
 United States District Court




                                  13   challenge defendants’ alleged failure to comply with the E-SIGN Act because he never visited

                                  14   Fluent’s website; (3) his claim for injunctive relief is moot; and (4) he cannot establish his

                                  15   entitlement to treble damages for willful violations of the TCPA. The Court addresses each.

                                  16          A.      Good Faith Defense

                                  17          “The three elements of a TCPA claim are: (1) the defendant called a cellular telephone

                                  18   number; (2) using an automatic telephone dialing system; (3) without the recipient’s prior express

                                  19   consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012); 47

                                  20   U.S.C. § 227(b)(1). Defendants urge that there should be no liability where they reasonably relied

                                  21   in good faith on the consent provided to call a phone number and immediately stopped calling

                                  22   upon discovering that the person who provided consent could not be reached at that phone

                                  23   number.

                                  24          The Ninth Circuit has held, consistent with the statute, that a defendant may avoid liability

                                  25   by establishing that it had prior express consent. See Satterfield v. Simon & Schuster, Inc., 569

                                  26   F.3d 946, 955 (9th Cir. 2009) (“the TCPA exempts those calls ‘made with the prior express

                                  27   consent of the called party,’” citing 47 U.S.C. § 227(b)(1)(A); see Van Patten, 847 F.3d at 1044

                                  28   (“[e]xpress consent is not an element of a plaintiff’s prima facie case but is an affirmative defense
                                                                                         17
                                   1   for which the defendant bears the burden of proof.”). In Satterfield, the Ninth Circuit rejected the

                                   2   notion that a defendant could rely on consent given to a third party who supplied defendant with

                                   3   plaintiff’s contact information but was not an “affiliate” covered by the terms and conditions under

                                   4   which plaintiff gave that consent. Satterfield, 569 F.3d at 955 (reversing summary judgment

                                   5   because plaintiff’s consent to receive promotional material by Nextones could not be read as

                                   6   consenting to contact by defendant). However, the Ninth Circuit has not addressed whether

                                   7   defendants assert a “good faith” belief that the called party consented in order to avoid TCPA

                                   8   liability.

                                   9           The circuit courts that have considered whether intent is relevant to TCPA liability have all

                                  10   concluded that good faith error or mistake does not preclude a defendant’s liability but is material

                                  11   only to the question of treble damages for willful conduct. See Alea London Ltd. v. Am. Home

                                  12   Servs., Inc., 638 F.3d 768, 776 (11th Cir. 2011) (“The TCPA is essentially a strict liability
Northern District of California
 United States District Court




                                  13   statute . . . . [and] does not require any intent for liability except when awarding treble damages.”);

                                  14   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 641 (7th Cir. 2012) (affirming TCPA

                                  15   liability for calls to phone numbers where the recipient of the call had not given consent, even if

                                  16   the phone number was called due to a typographical error in its entry or because the number

                                  17   previously belonged to a different person); Universal Underwriters Ins. Co. v. Lou Fusz Auto.

                                  18   Network, Inc., 401 F.3d 876, 882 n. 3 (8th Cir. 2005) (“The [TCPA] . . . makes no exception for

                                  19   senders who mistakenly believe that recipients’ permission or invitation existed. The issue of

                                  20   intent, or more accurately, the issues of knowledge and willfulness, however, clearly are material

                                  21   to the question of treble damages.”). Similarly, this Court and a number of district courts within

                                  22   the Ninth Circuit have concluded that the defendant’s good faith provides no defense to a TCPA

                                  23   claim. See, e.g., Perez v. Rash Curtis & Assoc., No. 16-cv-3396-YGR, 2019 WL 1491694 at *5

                                  24   (N.D. Cal. April 4, 2019); Pieterson v. Wells Fargo Bank, N.A., No. 17-CV-02306-EDL, 2018 WL

                                  25   3241069, at *3 (N.D. Cal. July 2, 2018) (“In the Ninth Circuit, district courts have generally

                                  26   rejected the “intended recipient” definition, which counsels against a conclusion that Defendant

                                  27   can rely on a good faith exemption to the consent requirement.”); Olney v. Job.com, Inc., No.

                                  28   1:12-CV-01724-LJO, 2014 WL 1747674, at *9 (E.D. Cal. May 1, 2014) (“the [c]ourt declines to
                                                                                         18
                                   1   find TCPA provides a good faith exception,” distinguishing Chyba); Ahmed v. HSBC Bank USA,

                                   2   Nat'l Ass'n, No. EDCV152057FMOSPX, 2017 WL 5720548, at *3 (C.D. Cal. Nov. 6, 2017)

                                   3   (“there is no good faith defense against a TCPA claim. . . [a]ccordingly, the court will also strike

                                   4   the ‘bona fide error’ language from defendants’ seventeenth affirmative defense); cf. Springer v.

                                   5   Fair Isaac Corp., No. 14-CV-02238-TLN-AC, 2015 WL 7188234, at *3 (E.D. Cal. Nov. 16,

                                   6   2015) (allowing defendant to raise prior express consent as an affirmative defense, but cautioning

                                   7   that [“[t]he [c]ourt’s ruling is not to be read as permitting a general good faith defense under the

                                   8   TCPA . . . [and defendant still] must produce sufficient facts showing [p]laintiff’s prior express

                                   9   consent to be contacted.”); see also Jiminez v. Credit One Bank, N.A., No. 17 CV 2844-LTS-JLC,

                                  10   2019 WL 1409425, at *7 (S.D.N.Y. Mar. 28, 2019) (same).

                                  11          The two contrary district court decisions within the Ninth Circuit on which defendants rely

                                  12   are factually distinguishable and fail to persuade. See Labau v. Cellco P'ship, No. 2:13-CV-
Northern District of California
 United States District Court




                                  13   00844-MCE, 2014 WL 2987767 (E.D. Cal. July 1, 2014) and Chyba v. First Fin. Asset Mgmt.,

                                  14   Inc., No. 12-CV-1721-BEN WVG, 2014 WL 1744136 (S.D. Cal. Apr. 30, 2014)13, aff'd, 671 F.

                                  15   App'x 989 (9th Cir. 2016).14 In Labau, the district court denied plaintiff leave to amend to modify

                                  16   her class definition after having previously granted Verizon’s motion to deny class certification on

                                  17   the grounds that she was not a customer and therefore could not represent a class of Verizon

                                  18   customers. Labau, 2014 WL 2987767 at 4. In that action Verizon contended that it had prior

                                  19   express consent for debt collection calls it made to plaintiff because her brother-in-law had

                                  20

                                  21
                                              13
                                                 Defendants cite Chyba v. First Fin. Asset Mgmt., 2013 U.S. Dist. LEXIS 165276, at *28
                                  22   (S.D. Cal. Nov. 20, 2013) which was amended and superseded by the above April 30, 2014
                                       decision.
                                  23          14
                                                  The out-of-circuit decisions cited by defendants are similarly unpersuasive. See Danehy
                                  24   v. Time Warner Cable Enterprises, No. 5:14-CV-133-FL, 2015 WL 5534094 (E.D.N.C. Aug. 6,
                                       2015), report and recommendation adopted sub nom. Danehy v. Time Warner Cable Enter. LLC,
                                  25   No. 5:14-CV-133-FL, 2015 WL 5534285 (E.D.N.C. Sept. 18, 2015); Roark v. Credit One Bank,
                                       N.A., No. CV 16-173 (PAM/ECW), 2018 WL 5921652, (D. Minn. Nov. 13, 2018), appeal
                                  26
                                       dismissed, No. 18-3643, 2019 WL 2447062 (8th Cir. Jan. 4, 2019). They are inapposite because
                                  27   they both concern consent to call phone numbers where the defendant confirmed consent of the
                                       original holder of a phone number which subsequently was reassigned. No such evidence has
                                  28   been offered here.
                                                                                         19
                                   1   provided plaintiff’s phone number when he purchased five iPhones from Verizon, and therefore

                                   2   had called the number “in reasonable, good-faith pursuit of what they were owed” when the

                                   3   brother-in-law stopped paying. Id. at *2. The court denied plaintiff leave to amend stating that

                                   4   “no amendment can save Plaintiff's complaint against Verizon from summary judgment, and

                                   5   therefore any amendment would necessarily be futile.” Id. at *3. The district court’s latter

                                   6   statement was, however, dicta given that the only issue before the court was amendment of the

                                   7   class action allegations. Moreover, the court’s decision on the pleading motion apparently turned

                                   8   on the fact of the familial relationship between plaintiff and the third-party who provided the

                                   9   phone number and consent, rather than on defendant’s good faith belief alone. Here, no evidence

                                  10   has been offered to suggest that Berman authorized or was related to anyone who provided his

                                  11   contact information to defendants.

                                  12          In Chyba, the court dismissed plaintiff’s TCPA claims arising from collection calls by
Northern District of California
 United States District Court




                                  13   defendant where it had relied on information from the creditor, Enterprise, indicating that plaintiff

                                  14   had provided her phone number to Enterprise, and thereby consented to be contacted. Chyba v.

                                  15   First Fin. Asset Mgmt., Inc., No. 12-CV-1721-BEN WVG, 2014 WL 1744136, at *10 (S.D. Cal.

                                  16   Apr. 30, 2014), aff'd, 671 F. App’x 989 (9th Cir. 2016) (“plaintiff provided her cellular telephone

                                  17   number to Enterprise, listing it as her home telephone number . . . [w]hen a consumer provides a

                                  18   cellular telephone number to a creditor as part of the underlying transaction, the provision of the

                                  19   number constitutes express consent for the creditor to contact the consumer about the debt”). No

                                  20   similar evidence of Berman’s consent has been offered here.15

                                  21

                                  22          15
                                                   The district court stated in Chyba that “[e]ven if Plaintiff is correct in stating that she
                                  23   never gave Defendant or Enterprise consent to call, and there was no actual prior consent from
                                       Plaintiff, Defendant [debt collector] is not liable for acting in good faith upon the information
                                  24   provided to it.” Id. at 12. The district court reached this conclusion because the Fair Debt
                                       Collection Practices Act does not impose a duty to confirm information from the creditor, and thus
                                  25   the court found such a duty should not be imposed under the TCPA either. Id. at 11. The Ninth
                                       Circuit’s unpublished decision affirmed Chyba on the grounds that she “failed to raise a genuine
                                  26
                                       dispute of material fact as to whether she provided prior express consent to Enterprise,” not
                                  27   because of defendant’s good faith. Chyba v. First Fin. Asset Mgmt., Inc., 671 F. App'x 989 (9th
                                       Cir. 2016). The court finds Chyba to be unpersuasive both because the record does not disclose
                                  28   actual consent by Berman and because the debt collection reasoning in Chyba is inapplicable here.
                                                                                         20
                                   1            This Court agrees with the weight of authority holding that TCPA claims do not require

                                   2   any proof of intent to establish liability, only to substantiate an award of treble damages based on

                                   3   a willful or knowing violation. Thus, defendants’ contention that it maintained a good faith belief

                                   4   that it had consent to call Berman is not dispositive on the TCPA claims.

                                   5            B.     Standing for TCPA Claims

                                   6            Defendants argue, in the alternative, that the Court should revisit its prior ruling denying

                                   7   dismissal for lack of standing because the undisputed facts now establish that some other

                                   8   individual registered plaintiff’s phone number and is responsible for plaintiff being contacted by

                                   9   defendants. Defendants argue that some unknown party provided plaintiff’s phone number to

                                  10   them and therefore that unknown party caused plaintiff’s injury, not defendants. Thus, defendants

                                  11   contend that plaintiff does not have an injury “fairly traceable” to them and lacks Article III

                                  12   standing for his claims against them.
Northern District of California
 United States District Court




                                  13            “To satisfy Article III standing, ‘[t]he plaintiff must have (1) suffered an injury in fact, (2)

                                  14   that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

                                  15   redressed by a favorable judicial decision.’” Van Patten, 847 F.3d at 1042 (quoting Spokeo, Inc. v.

                                  16   Robins, __U.S. __, 136 S.Ct. 1540, 1547 (2016)). In enacting the TCPA, “Congress identified

                                  17   unsolicited contact as a concrete harm, and gave consumers a means to redress this harm, thus

                                  18   “elevating . . . [such contacts] ‘to the status of legally cognizable injuries.’” Id. at 1043 (quoting

                                  19   Spokeo, 136 S.Ct. at 1549).

                                  20            Defendants here confuse causation of plaintiff’s injury with a defense to liability. To

                                  21   establish the TCPA injury, all Berman need show is that he was contacted by defendants by means

                                  22   of an ATDS. There is no dispute that defendants did so, and therefore that defendants caused the

                                  23   injury. Express consent is an affirmative defense on which defendants bear the burden, in other

                                  24   words, an excuse for an otherwise liable defendant. Should defendants establish Berman’s express

                                  25   consent, they can avoid liability to him but will not eliminate this Court’s jurisdiction to decide his

                                  26   claim.

                                  27            C.     Standing for E-SIGN Act Challenge

                                  28            Defendants’ argument that summary judgment should be granted because Berman has no
                                                                                           21
                                   1   standing to challenge their lack of compliance with the E-SIGN Act, 15 U.S.C. § 7001 et seq.

                                   2   likewise fails. Berman does not allege a claim based upon violation of the E-SIGN Act, but

                                   3   simply alleges background facts regarding Fluent’s process of obtaining leads, including that the

                                   4   electronic “signatures” used by Fluent do not conform to the standards in the E-SIGN Act. Since

                                   5   plaintiff alleges no claim (and therefore no direct injury) under the E-SIGN Act, lack of standing

                                   6   to bring such a claim is irrelevant here.

                                   7           D.      Mootness As To Injunctive Relief

                                   8           Defendants argue that plaintiff’s request for injunctive relief should be dismissed because

                                   9   his phone number will never be contacted again by Fluent on behalf of Freedom. Defendants

                                  10   submit evidence that the Freedom-Fluent marketing campaign ended in April 2018, and plaintiff’s

                                  11   phone number was never contacted thereafter once Fluent and Drips learned that plaintiff had

                                  12   initiated this litigation. (Declaration of Daniel J. Barsky, Dkt. No. 152-1, ¶ 39; Declaration of
Northern District of California
 United States District Court




                                  13   Tom Martindale, Dkt. No. 152-6, ¶¶ 5-7.) Therefore, defendants argue, plaintiff’s claim for

                                  14   injunctive relief is either moot or fails for lack of Article III standing.

                                  15           Defendants’ arguments do not lack merit. As the United States Supreme Court has stated,

                                  16   “[i]t is well settled that ‘a defendant's voluntary cessation of a challenged practice does not deprive

                                  17   a federal court of its power to determine the legality of the practice.’” Friends of the Earth, Inc. v.

                                  18   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (quoting City of Mesquite v Aladdin’s

                                  19   Castle, Inc., 455 U.S. 283, 289 (1982)). “[I]f it did, the courts would be compelled to leave ‘[t]he

                                  20   defendant . . . free to return to his old ways.’” City of Mesquite, 455 U.S. at 289 n. 10. To compel

                                  21   dismissal of a request for injunctive relief the defendant bears a “heavy burden” to show that it is

                                  22   “absolutely clear” the conduct reasonably cannot be expected to recur. Id.

                                  23           Here, the record establishes that defendants utilized a lead stating that “Dunk Loka” was

                                  24   the person associated with Berman’s phone number, and Berman testified he never registered his

                                  25   phone number on any Fluent website. Evidence also suggests that the lead generating system

                                  26   contained many false or questionable leads. (Initial Verkhovskaya Report ¶¶ 54-56, Exh. D, E;

                                  27   Supp. Beecher Report ¶¶ 45-53.) As such, the record does not show that it is “absolutely clear”

                                  28   Berman would never be contacted by defendants without his express consent in the future, at this
                                                                                           22
                                   1   or some other phone number. See also Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036,

                                   2   1044 (9th Cir. 2012) (approving injunctive relief for class despite defendants’ assurance that it

                                   3   would stop calling named plaintiff since defendants offered no assurance regarding other members

                                   4   of the provisional class); cf. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667-68, 670-71 (2016)

                                   5   (offer of judgment unaccepted by TCPA class representative did not moot case when plaintiff

                                   6   sought injunction and defendant failed to offer adequate injunction). To allow those who are

                                   7   potentially in violation of the TCPA to avoid injunctive relief simply by representing they will

                                   8   never call the named plaintiff’s number again would effectively eviscerate the goals of the Act.

                                   9          E.      Treble Damages

                                  10          Defendants argue that plaintiff cannot establish willful or knowing conduct for purposes of

                                  11   treble damages under the TCPA. The statute provides that, “[i]f the court finds that the defendant

                                  12   willfully or knowingly violated this subsection . . . the court may, in its discretion, increase the
Northern District of California
 United States District Court




                                  13   amount of the award to an amount equal to not more than 3 times” the statutory damages for a

                                  14   violation. 47 U.S.C. § 227(b)(3). Defendants contend that plaintiff is not entitled to treble

                                  15   damages because Fluent’s contacts to Berman’s phone number were all made based upon the

                                  16   “Dunk Loka” registration on the Fluent website and once defendants learned that Berman was not

                                  17   “Dunk Loka” no further contacts were made to that phone number.

                                  18          Berman counters this argument on several grounds that the Court finds preclude summary

                                  19   judgment on this issue. First, Berman submits evidence that defendants directed marketing calls

                                  20   and texts to Berman’s cell phone, despite his registration on the NDNCR at the time, without

                                  21   taking any steps to verify his identity. (Fougner Decl. in Opposition to Summary Judgment

                                  22   [“Fougner MSJ Decl.”], Dkt. No. 166, Exh. A. [Depo. of Barsky] at 23:24-25:19 [no confirmation

                                  23   of identity of cellphone number’s owner or two-factor verification required, only that it is a valid

                                  24   cellphone number and the carrier]; see also Fougner CC Decl., Exh D [Depo. of Thomas

                                  25   Martindale] at 48:19-49:22 [no confirmation of identity or consent required upon first text

                                  26   message or call].) Indeed, defendants now acknowledge that “Dunk Loka” is an “evidently

                                  27   fictional name.” (See Astrup Decl. in Opposition to Class Certification, Dkt. No. 152-4, Exh. 6

                                  28   [Supp. Kalat Report] ¶ 42.)
                                                                                         23
                                   1          Plaintiff’s expert Beecher, in examining Fluent’s “user flow” has opined that the website

                                   2   was designed in a way that would be misleading and confusing to users, obscuring their

                                   3   understanding that they were consenting to receive texts and robocalls. (See admissible portions

                                   4   of Supp. Beecher Report ¶¶ 12-31.) In addition, plaintiff’s experts offered analysis that “bots” or

                                   5   automated, computer-generated responses rather than actual, unique human users were entering

                                   6   registration information obtained by Fluent’s system and forwarding the information for marketing

                                   7   calls. Multiple entries consisted of variable string names and characters such as dollar signs,

                                   8   underscores, brackets and programming keywords. (Supp. Beecher Report, ¶¶ 45-55; Initial

                                   9   Verkhovskaya Report, Dkt. No. 120-2, ¶¶ 54-62.) The data provided by defendants also showed

                                  10   unusually high “conversion rates,” i.e. registrations per visit, for Fluent websites compared to the

                                  11   industry standard, as well as high percentages of people making do-not-call requests to Fluent to

                                  12   state that the number contacted did not belong to the user name contacted. (Supp. Beecher Report
Northern District of California
 United States District Court




                                  13   at ¶¶ 45-55.) Barsky testified that Fluent has systems in place to filter out names on leads that

                                  14   look like they are not real names, but that those systems were not “rigorous.” (Barsky Depo. 69:

                                  15   15:20.) No explanation was offered for the entries filled with nonsense responses like “blah blah”

                                  16   or “Biiiiiiiiiiiiiiiillllllllllllkyyyyyyyyyyggggygggyy.”

                                  17          In sum, the Court agrees that Berman has offered sufficient evidence to create a triable

                                  18   issue on whether defendants were willfully blind to the evidence of erroneous leads and the

                                  19   complaints they received, as well as intentionally misleading and confusing users with their web

                                  20   registration design such that informed, express consent could not be obtained. Thus, summary

                                  21   judgment on the question of willfulness is DENIED.

                                  22          F.      Conclusion

                                  23          Based upon the foregoing, defendants’ motion for summary judgment is DENIED on all

                                  24   issues raised therein.

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                          24
                                   1   V.     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                                   2          Plaintiff moves for certification of the following class under Rule 23(b)(2) and (b)(3):

                                   3          All persons in the United States to whom: (a) Drips made one or more calls and/or
                                              sent one or more text messages reflected in the documents produced in this
                                   4          litigation under Bates stamp LEADSCIENCE_677.csv and/or
                                              LEADSCIENCE_677.txt between February 14, 2018, and April 17, 2018,
                                   5          inclusive.
                                   6          With respect to the Rule 23 requirements for certification, defendants do not contest that

                                   7   the proposed class is sufficiently numerous.16 However, defendants assert the prerequisites of

                                   8   Rule 23(a) are not met. Defendants contend that, because plaintiff claims he did not register on a

                                   9   Fluent website, he is not typical or adequate: he did not suffer the same injury as putative class

                                  10   members, and and is subject to different affirmative defenses. For the same reasons, defendants

                                  11   contend that plaintiff cannot establish Rule 23(b)(3)’s requirements that common issues

                                  12   predominate and the class mechanism would be superior.
Northern District of California
 United States District Court




                                  13          The typicality requirement for class certification is satisfied if “the claims or defenses of

                                  14   the representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P.

                                  15   23(a)(3). The typicality requirement is “permissive” and requires only that the representative's

                                  16   claims are “reasonably co-extensive with those of absent class members.” Rodriguez v. Hayes,

                                  17   591 F.3d 1105, 1124 (9th Cir. 2010) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th

                                  18   Cir.1998)). “Defenses unique to a class representative counsel against class certification only

                                  19   where they ‘threaten to become the focus of the litigation.’” Id. (citing Hanon v. Dataproducts

                                  20   Corp., 976 F.2d 497, 508 (9th Cir. 1992). However, where there is a “danger that absent class

                                  21   members will suffer if their representative is preoccupied” with their own unique defenses, class

                                  22   certification should not be granted. Hanon, 976 F.2d at 508 (internal citation omitted). The

                                  23   adequacy requirement considers whether a class representative will “fairly and adequately protect

                                  24   the interests of the class,” meaning that the representative does not have any conflicts of interest

                                  25   with other class members and will prosecute the action vigorously on behalf of the class. Fed. R.

                                  26   Civ. P. 23(a)(4); see Ellis, 657 F.3d at 985.

                                  27
                                              16
                                               Based on defendants’ data, the class as defined includes some 149,838 members. (Supp.
                                  28
                                       Verkhovskaya Report ¶ 21.)
                                                                                      25
                                   1           To the extent that defendants contend that Berman is not typical or adequate because he is

                                   2   subject to an Article III standing defense that others in the class would not be, their argument fails

                                   3   for the reasons set forth in Section IV.B, above.

                                   4           Second, defendants argue that Berman is not typical or adequate because others in the class

                                   5   are subject to different defenses due to registration on the Fluent website, namely mandatory

                                   6   arbitration and express consent to be contacted for TCPA purposes. For the same reasons,

                                   7   defendants contend that common issues would not predominate and that the class mechanism

                                   8   would not be superior.

                                   9           Plaintiff responds to defendants’ arguments by citing the general rule, as followed by

                                  10   numerous courts in the Ninth Circuit, that the existence of affirmative defenses applicable to some

                                  11   members of the putative class but not the representative, such as execution of a mandatory

                                  12   arbitration agreement, does not render the class representative atypical or inadequate. See Nitsch
Northern District of California
 United States District Court




                                  13   v. Dreamworks Animation SKG Inc., 315 F.R.D. 270, 284–85, 314 (N.D. Cal. 2016) (LHK) (fact

                                  14   that some class members other than representatives had arbitration or release agreements with

                                  15   some defendants did not defeat typicality, adequacy, or predominance); Luviano v. Multi Cable,

                                  16   Inc., No. CV1505592BROFFM, 2017 WL 3017195, at *16 (C.D. Cal. Jan. 3, 2017) (merits of

                                  17   arbitration defense were not before the court and did not defeat certification); Baker v. Castle &

                                  18   Cooke Homes Hawaii, Inc., No. CIV. 11-00616 SOM-RL, 2014 WL 1669131, at *10 (D. Haw.

                                  19   Jan. 31, 2014), adopted as modified, No. CIV. 11-00616 SOM, 2014 WL 1669158 (D. Haw. Apr.

                                  20   28, 2014) (“the possibility that C & C may attempt to enforce an arbitration agreement entered

                                  21   into by a portion of the members of the class does not stand in the way of class certification”);

                                  22   Baker v. Castle & Cooke Homes Hawaii, Inc., No. CIV. 11-00616 SOM-RL, 2014 WL 1669131;

                                  23   Mora v. Harley-Davidson Credit Corp., No. 1:08-CV-01453-AWI, 2012 WL 1189769, *12

                                  24   (“possibility that Harley may seek to enforce agreements to arbitrate with some of the putative

                                  25   Class members does not defeat class certification”); and Herrera v. LCS Fin. Servs. Corp., 274

                                  26   F.R.D. 666, 681 (N.D. Cal. 2011) (“The fact that some members of a putative class may have

                                  27   signed arbitration agreements or released claims against a defendant does not bar class

                                  28   certification.”).
                                                                                           26
                                   1          The decisions cited by plaintiff, along with others, suggest that class certification is not

                                   2   precluded by the existence of an arbitration defense as to some putative class members. See Ehret

                                   3   v. Uber Techs., Inc., 148 F. Supp. 3d 884, 902–03 (N.D. Cal. 2015) (“whether an absent class

                                   4   member is bound by the arbitration clause is a question that can be dealt with on a class-wide

                                   5   basis, as it does not appear that there will need to be an individualized inquiry as to whether the

                                   6   arbitration clause is generally enforceable”); Barnes v. AT & T Pension Benefit Plan–

                                   7   Nonbargained Program, 270 F.R.D. 488, 494 (N.D. Cal.2010), modified by 273 F.R.D. 562 (N.D.

                                   8   Cal.2011); In re Live Concert Antitrust Litig., 247 F.R.D. 98, 117 (C.D. Cal.2007) (fact that “some

                                   9   potential class members are unlikely to recover because of a unique defense . . . [is] not relevant to

                                  10   typicality”); Boyd v. Bank of Am. Corp., 300 F.R.D. 431, 439 (C.D. Cal.2014) (“there is no

                                  11   authority for the proposition that an affirmative defense, which may affect some members of the

                                  12   class, creates a conflict that otherwise defeats the adequacy of a proposed class representative”);
Northern District of California
 United States District Court




                                  13   Winkler v. DTE, Inc., 205 F.R.D. 235, 241–42 (D.Ariz. 2001) (holding that typicality was satisfied

                                  14   despite the defendant's argument that “it has valid defenses and counterclaims it may assert against

                                  15   some class members but not the named representatives”).

                                  16          However, other district courts in the Ninth Circuit have decided class certification is

                                  17   properly denied based upon the existence of an arbitration agreement and class action waiver

                                  18   applicable to unnamed class members but not the proposed class representative. Tan v. Grubhub,

                                  19   Inc., No. 15-CV-05128-JSC, 2016 WL 4721439, at *3 (N.D. Cal. July 19, 2016) (named class

                                  20   representative who opted out of arbitration agreement “would be unable to credibly make several

                                  21   procedural unconscionability arguments on behalf of unnamed class members”) (citing

                                  22   unpublished decision of Ninth Circuit in Avilez v. Pinkerton Government Services, Inc., 596

                                  23   Fed.Appx. 579 (9th Cir. 2015)); Tschudy v. J.C. Penney Corp., Inc., No. 11CV1011 JM (KSC),

                                  24   2015 WL 8484530, at *3 (S.D. Cal. Dec. 9, 2015) (“[p]utative class members with arbitration

                                  25   provisions likely cannot be included in the class because they are uniquely subject to having their

                                  26   disputes resolved in a non-judicial forum,” citing unpublished decision in Avilez); Quinlan Macy's

                                  27   Corp. Servs., Inc., No. CV1200737DDPJCX, 2013 WL 11091572, at *3 (C.D. Cal. Aug. 22, 2013)

                                  28   (named plaintiff not typical of class where he was a union member and was not enrolled in the
                                                                                         27
                                   1   arbitration program applicable to most of the putative class). Moreover, the Ninth Circuit has

                                   2   suggested, without expressly holding, that a class encompassing members with valid arbitration

                                   3   agreements and others not subject to the arbitration agreements cannot be certified. See O’Connor

                                   4   v. Uber Techs., Inc., 904 F.3d 1087, 1094 (9th Cir. 2018) (reversing class certification based

                                   5   improper finding of unenforceability of arbitration agreement, and remanding for further class

                                   6   certification proceedings where “[t]he class as certified includes drivers who entered into

                                   7   agreements to arbitrate their claims and to waive their right to participate in a class action with

                                   8   regard to those claims”).

                                   9          The Court agrees that Berman’s claims arise from the same course of conduct and are

                                  10   based on the same legal theories as the claims of the proposed class. All members of the class

                                  11   must establish that they were contacted using an ATDS or artificial/prerecorded voice at a number

                                  12   assigned to a cellular telephone service. 47 U.S.C. § 227(b)(1)(A)(iii); Van Patten v. Vertical
Northern District of California
 United States District Court




                                  13   Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir. 2017) (“Express consent is not an element of a

                                  14   plaintiff’s prima facie case but is an affirmative defense for which the defendant bears the burden

                                  15   of proof.”). Likewise, Berman’s injury—being contacted by defendants through means of an

                                  16   ATDS without his consent—is the same as the proposed class. Plaintiff’s expert has identified the

                                  17   calls that were placed to class members. (Supp. Verkhovskaya Report ¶ 21.) There appears to be

                                  18   no dispute that all calls were made to cell phones for telemarketing purposes by the same

                                  19   autodialer and the same vendor (Drips) on behalf of Fluent as part of the Freedom Financial

                                  20   campaign.

                                  21          Instead, defendants contend that, with the apparent exception of Berman himself (based on

                                  22   his sworn statements), all individuals whose phone numbers appear in the databases identified in

                                  23   the class definition registered through a Fluent website. Defendants argue that these individuals

                                  24   are subject to different defenses than Berman because they consented to be contacted, and entered

                                  25   into a mandatory arbitration agreement, by clicking on items on the registration websites. As

                                  26   defendants note, Berman “has not identified a single other person like himself who was contacted

                                  27   as part of the Freedom campaign but did not visit a Fluent Website.” (CC Oppo. at 20:11-13.)

                                  28   Defendants’ proof of its affirmative defense of express consent would be the same for Berman as
                                                                                         28
                                   1   for any other putative class member in some respects. However, Berman (and perhaps other

                                   2   members of the class not yet identified) would counter that affirmative defense with evidence that

                                   3   they never visited a Fluent website.

                                   4             While Berman’s claims are “reasonably coextensive” with class members’ claims,

                                   5   litigation of the express consent and mandatory arbitration defenses applicable to absent class

                                   6   members threatens to overwhelm other issues in the litigation. See Hanon, 976 F.2d at 508. The

                                   7   Ninth Circuit has suggested that a single class should not be certified when it is comprised of

                                   8   members who both are and are not subject to contractual agreements requiring mandatory

                                   9   arbitration and waiver of class action rights. O’Connor, 904 F.3d at 1094; see also Lozano v. AT

                                  10   & T Wireless Servs., Inc., 504 F.3d 718, 728 (9th Cir. 2007) (affirming denial of class certification

                                  11   where defendant’s intent to seek arbitration of the class, and necessary state-by-state review of

                                  12   contract conscionability jurisprudence, undermined predominance of common issues). The same
Northern District of California
 United States District Court




                                  13   reasoning applies to an affirmative defense like express consent here.

                                  14             Plaintiff has not proposed modifying the class definition or sub-classing to separate those

                                  15   who provided defendants’ their phone numbers by visiting Fluent’s websites from those whose

                                  16   phone numbers were entered into Fluent’s databases based upon suspicious leads. While Berman

                                  17   offers evidence that hundreds of thousands of leads in defendants’ databases contained nonsense

                                  18   information, were associated with do-not-call requests, or were suggestive of computer-generated

                                  19   “bot” activity, he does not establish why class members called pursuant to these leads should be

                                  20   treated the same as those who appear to have provided their contact information on the websites.

                                  21   (See Initial Verkhovskaya Report, Dkt. No. 120-2, ¶¶ 56-62, Exhs. D, E; Supp. Beecher Report, ¶¶

                                  22   45-55.)

                                  23             Plaintiff likewise has not suggested he can amend to add another class representative or

                                  24   offered other means of addressing the differences between Berman and those class members

                                  25   arguably subject to the arbitration agreement and express consent arguments raised by

                                  26   defendants.17 Likewise, plaintiff has not offered authority establishing that he, as a party to whom

                                  27
                                                 17
                                                 Moreover, neither party addresses the number of putative class members who may have
                                  28
                                       opted out of the arbitration provision. (See Barsky CC Decl., Dkt. No. 152-1, at ¶ 16, 6:6-9.)
                                                                                        29
                                   1   the arbitration agreement or web-registration consent would not apply, can litigate their

                                   2   application to all members of the putative class. Cf. Tan, 2016 WL 4721439, at *3 (“having opted

                                   3   out of two separate agreements . . . [plaintiff] would be unable to credibly make several procedural

                                   4   unconscionability arguments on behalf of unnamed class members, such as that [they] felt

                                   5   compelled to accept the arbitration provisions as a condition of employment or that the opt-out

                                   6   provision was not sufficiently noticeable”).

                                   7          Thus, the Court concludes that Berman has not sufficiently demonstrated his typicality and

                                   8   adequacy with respect to the class as currently defined. Berman offers a plan for litigating the

                                   9   express consent issue on a class-wide basis, arguing lack of contract formation based upon the

                                  10   uniform failure of Fluent’s websites to comply with the “signature” and “clear and conspicuous

                                  11   disclosure” requirements under the TCPA.18 However, he has not offered authority showing that

                                  12   he can properly litigate those issues if he himself never visited the Fluent websites. Similarly, it is
Northern District of California
 United States District Court




                                  13   not clear that Berman would be able to litigate adequately the enforceability of the arbitration

                                  14   agreement on the Fluent website if he is not subject to it.

                                  15          Therefore, the motion for class certification is DENIED WITHOUT PREJUDICE to a renewed

                                  16   motion addressing these concerns.

                                  17   VI.    CONCLUSION

                                  18          (1) The motion for summary judgment (Dkt. No. 156) is DENIED.

                                  19          (2) The motion to limit admissibility of the supplemental Beecher Report (Dkt. No. 153) is

                                  20   GRANTED IN PART AND DENIED IN PART as stated herein.

                                  21          (3) With respect to the motion for class certification (Dkt. No. 139), the motion is DENIED

                                  22   WITHOUT PREJUDICE to a renewed motion addressing the issues stated herein.

                                  23

                                  24
                                              18
                                  25             The Court does not agree with defendants’ contention that class members’ consent or
                                       proof of defendants’ willfulness necessarily break down into individual inquiries. Evidence of
                                  26   error-ridden lead lists, filled with nonsense or seemingly bot-generated information is relevant to
                                       the express consent defense, as well as to the willfulness of the alleged TCPA violations. If
                                  27   defendants’ lead databases were filled with “fake leads,” such evidence does not precipitate an
                                       individualized inquiry on consent, but rather undermines a claim that the registration websites
                                  28
                                       were designed to ensure defendants’ obtained express consent.
                                                                                          30
                                   1          (4) The Court SETS this matter for a further case management conference on September

                                   2   30, 2019, at 2:00 p.m.

                                   3          This terminates Docket Nos. 90, 97, 138, 139, 153, 154, 156, 157, 164, and 170.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 4, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                   6                                                      UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     31
